DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on February 22, 2021.  In particular, claim 1 which has been amended to indicated the amount of the flame retardant substance and to indicate that the flame retardant substance is a liquid between 0 and 200C.  This combination of limitations was not present in the original claims at the time of the preceding action.   Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Schneider et al (US 2014/0309340).
Regarding claims 1-4, Gerard teaches a liquid composition (Abstract) comprising a (meth) acrylic polymer and a (meth) acrylic monomer ([027]).  The liquid composition has a dynamic viscosity between 10 to 10,000 mPaS ([027]).  Gerard teaches that the amount of the (meth) acrylic polymer ranges from 10 to 59.99 % by weight ([108]) and the amount of the (meth) acrylic monomer can range from 40 to 89.99 % by weight ([108]).

Schneider ‘340 teaches a polymeric composition ([0046]) which contains a dialkylphosphinic acid of the following formula:

    PNG
    media_image1.png
    85
    92
    media_image1.png
    Greyscale
(Abstract) 
	An example of this is diethylphosphinic acid which has a melting temperature of approximately 85 C and therefore would be a liquid at a temperature between 0 and 200 C.
And at least one alkylphosphonic acid for the following formula 

    PNG
    media_image2.png
    71
    77
    media_image2.png
    Greyscale
(Abstract)

	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the phosphorus compounds as taught by Schneider ‘340 as an additive in the liquid composition of Gerard.  One would have been motivated to do so in order to receive the expected benefit of having dimensional stability (Schneider ‘340, [0008]) and to have flame retardant properties (Schneider ‘340, [0031]). 
Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Schneider et al (US 2014/0329933).
Regarding claims 1-2 and 7-8, Gerard teaches a liquid composition (Abstract) comprising a (meth) acrylic polymer and a (meth) acrylic monomer ([027]).  The liquid composition has a dynamic viscosity between 10 to 10,000 mPaS ([027]).    Gerard teaches that the amount of the (meth) acrylic 
Gerard teaches that the composition can contain additives ([102]) in an amount from 0 to 20 wt. % ([108]), however, fails to teach that the additive is at least one flame retardant substance.
Schneider ‘933 teaches a polymeric composition ([0046]) which contains a diphosphinic acid of the following formula:

    PNG
    media_image3.png
    68
    113
    media_image3.png
    Greyscale
 (Abstract)
And at least one alkylphosphinic acid for the following formula 

    PNG
    media_image4.png
    80
    95
    media_image4.png
    Greyscale
(Abstract)
	An example of the alkylphosphinic acid is phenylphosphinic acid which has a melting temperature of approximately and therefore would be a liquid at a temperature between 0 and 200 C.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the phosphorus compounds as taught by Schneider ‘933 as an additive in the liquid composition of Gerard.  One would have been motivated to do so in order to receive the expected benefit of having dimensional stability (Schneider ‘340, [0008]) and to have flame retardant properties (Schneider ‘340, [0031]). 
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Schneider et al (US 2014/0350149).
Regarding claims 1-3 and 5, Gerard teaches a liquid composition (Abstract) comprising a (meth) acrylic polymer and a (meth) acrylic monomer ([027]).  The liquid composition has a dynamic viscosity between 10 to 10,000 mPaS ([027]). Gerard teaches that the amount of the (meth) acrylic polymer 
Gerard teaches that the composition can contain additives ([102]) in an amount from 0 to 20 wt. % ([108]), however, fails to teach that the additive is at least one flame retardant substance.
Schneider ‘149 teaches a polymeric composition ([0058]) which contains a dialkylphosphinic acid of the following formula:

    PNG
    media_image5.png
    65
    96
    media_image5.png
    Greyscale
(Abstract)
An example of this is diethylphosphinic acid which has a melting temperature of approximately 85 C and therefore would be a liquid at a temperature between 0 and 200 C.
And a different dialkylphosphinic acid of the following formula 

    PNG
    media_image6.png
    71
    94
    media_image6.png
    Greyscale
(Abstract)
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use phosphorus compounds as taught by Schneider ‘149 as an additive in the liquid composition of Gerard.  One would have been motivated to do so in order to receive the expected benefit of having dimensional stability (Schneider ‘149, [0007]) and to have flame retardant properties (Schneider ‘149, [0034]).
Claims 1-3, 6-7, 9, 11-14 and 16- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Schneider et al (US 2015/0005421).
Regarding claims 1-3 and 6-7, Gerard teaches a liquid composition (Abstract) comprising a (meth) acrylic polymer and a (meth) acrylic monomer ([027]).  The liquid composition has a dynamic viscosity between 10 to 10,000 mPaS ([027]).

Gerard teaches that the composition can contain additives ([102]) in an amount from 0 to 20 wt. % ([108]), however, fails to teach that the additive is at least one flame retardant substance.
Schneider ‘421 teaches a polymeric composition ([0046)] which contains a 
And a diphosphinic acid of the following formula:

    PNG
    media_image7.png
    77
    123
    media_image7.png
    Greyscale
(Abstract)
Dialkylphosphinic acid of the following formula:

    PNG
    media_image8.png
    79
    91
    media_image8.png
    Greyscale
 (Abstract)
An example of this is diethylphosphinic acid which has a melting temperature of approximately 85 C and therefore would be a liquid at a temperature between 0 and 200 C.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the phosphorus compounds as taught by Schneider ‘421 as an additive in the liquid composition of Gerard.  One would have been motivated to do so in order to receive the expected benefit of having dimensional stability (Schneider ‘421, [0008]) and to have flame retardant properties (Schneider ‘421, [0044]).
	Regarding claim 9, modified Gerard teaches that the composition contains a second flame retardant compound such as a metal hydroxide such as zinc hydroxide (Schneider ‘421, [0032]).
	Regarding claim 11, Gerard teaches that the (meth) acrylic polymer comprises at least 70% by weight of methyl methacrylate ([046]).
Regarding claim 12, Gerard teaches that that the (meth) acrylic monomer is an acrylic acid, methacrylic acid, alkyl acrylic monomer or alkyl methacrylic monomers ([053]).
	Regarding claim 13, Gerard teaches that the (meth) acrylic monomer can be methyl methacrylate, ethyl methacrylate, etc. ([055]).
	Regarding claim 14, Gerard teaches that the composition contains at least 50 % by weight methyl methacrylate ([057]).
	Regarding claim 16, Gerard teaches a thermoplastic polymer composition obtained by polymerization of the (meth) acrylic monomer of the liquid composition according to claim 1 (Examples).
	Regarding claim 17, Gerard teaches an impregnation process for impregnating a fibrous substrate which consists of long fibers and said process comprises a step of impregnating said fibrous substrate with the liquid composition according to claim 1 (Claim 1).
	Regarding claim 18, Gerard teaches a polymeric composite material comprising a thermoplastic (meth) acrylic matrix and a fibrous substrate used as reinforcement, in which the fibrous substrate consists of long fibers.  The thermoplastic (meth) acrylic matrix is being obtained after polymerization of said fibrous substrate preimpregnanted with said liquid composition as according to claim 1 (Claims).
	Regarding claim 19, Gerard teaches a process for manufacturing mechanical parts or structural elements ([132] and claims) comprising: impregnating a fibrous substrate with a liquid composition as claimed in claim 1 and polymerizing the liquid impregnating said fibrous substrate (Claims).
	Regarding claim 20, Gerard teaches a mechanical part or structural element ([0132]) made of composite material as claimed in claim 18.
	Regarding claim 21.
Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/0140465, please refer to US 2016/0032080 for English language equivalent, now referred to at Gerard-II) in view of Schneider et al (US 2015/0005421).
Regarding claims 1-2 and 9-10, Gerard-II teaches a liquid composition (Abstract) comprising a (meth) acrylic polymer and a (meth) acrylic monomer ([0035]-[0036]).  The liquid composition has a dynamic viscosity between 10 to 10,000 mPaS ([0039]). Gerard II teaches that the (meth)acrylic polymer ranges from 5 to 20 % by weight and the (meth)acrylic monomer ranges from 40 to 80 % by weight ([0100]-[0101])
The composition also contains the following phosphorus based additives:

    PNG
    media_image9.png
    159
    194
    media_image9.png
    Greyscale
 ([0072])
Gerard teaches that the composition can contain additives ([0090]), however, fails to teach that the additive is at least one flame retardant substance.
Schneider ‘421 teaches a polymeric composition ([0046)] which contains a 
a diphosphinic acid of the following formula:

    PNG
    media_image7.png
    77
    123
    media_image7.png
    Greyscale
(Abstract)
And dialkylphosphinic acid of the following formula:

    PNG
    media_image8.png
    79
    91
    media_image8.png
    Greyscale
(Abstract)

	Schneider ‘421 teaches that the composition contains the above flame retardant ingredients in the amount from 0.5 to 45 % by weight ([0045]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the phosphorus compounds as taught by Schneider ‘421 as an additive in the liquid composition of Gerard-II.  One would have been motivated to do so in order to receive the expected benefit of having dimensional stability (Schneider ‘421, [0008]) and to have flame retardant properties (Schneider ‘421, [0044]).
Response to Arguments
The 35 USC 112 rejection set forth against claim 9 in paragraph 3 of the office action mailed on November 20, 2020 has been withdrawn in light of applicant’s amendment filed on February 22, 2021.
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Gerard ‘028 fails to teach or suggest any flame retardant composition.
Examiner’s response:  The flame retardant is taught by the secondary references.
Applicant’s argument:  Gerard ‘028 fails to teach or suggest any quantities for the additives together or separately.
Examiner’s response:  Gerard teaches that the amount of the (meth) acrylic polymer ranges from 10 to 59.99 % by weight ([108]) and the amount of the (meth) acrylic monomer can range from 40 to 89.99 % by weight ([108]).  Gerard teaches that the composition can contain additives ([102]) in an amount from 0 to 20 wt. % ([108]).
Applicant’s argument:  Schneider ‘340, Schneider ‘933, Schneider ‘149 and Schneider ‘421 do not teach or suggest applicant’s liquid composition of a (meth) acrylic polymer, (meth) acrylic monomer and a liquid flame retardant with the recited dynamic viscosity.
Examiner’s response:  The secondary references teach only the FD1 substance.    The primary reference (Gerard) teach the polymer, monomer and dynamic viscosity. The secondary references all teach a liquid flame retardant. The rejection is over a combination of two references.
Applicant’s argument:  Schneider ‘340, Schneider ‘933, Schneider ‘149 and Schneider ‘421 teach away from Applicant’s liquid composition by requiring instead a viscous polymer melt composition – that would be of no use in impregnating a fibrous substrate.  
Examiner’s response:  The liquid flame retardants of the Schneider references are used in a variety of polymers and while they are exemplified in polymer melt applications, it does not obviate the use of the liquid flame retardant in the liquid polymer mixture of the Gerard reference.  
Applicant’s argument:  Gerard ‘080 comprises a solid flame retardant and the invention includes a liquid flame retardant.  Gerard’s solid particulate flame retardant teaches away from Applicant’s liquid flame retardant.  
Examiner’s response:  The liquid flame retardant is taught by the Schneider references.  The solid flame retardant taught by Gerard ‘080 reads on FD2 recited in claims 9 and 10.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764